        Case 1:20-cv-01609-AJN-GWG Document 52 Filed 06/03/21 Page 1 of 2



                                                                               Ariel Reinitz
                                                                               Partner
                                                                               FisherBroyles, LLP
                                                                               445 Park Avenue
                                                                               Ninth Floor
                                                                               New York, NY 10022

                                                                               Ariel.Reinitz@fisherbroyles.com
                                                                               Direct: 646.494.6909



June 3, 2021
VIA ECF
Honorable Gabriel W. Gorenstein
United States District Court
Southern District of New York
500 Pearl St.
New York, New York 10007

         Re:    GateGuard, Inc. v. Goldmont Realty Corp., et al.
                Case No.: 1:20-cv-01609-AJN- GWG

Dear Judge Gorenstein:

        I represent Plaintiff GateGuard, Inc. (“Plaintiff”) and write in response to the letter filed
by third parties Joseph Soleimani, ABJ Properties, and Samuel Taub (the “Third Parties”) (ECF
No. 49). The Third Parties’ letter seeks to quash various Rule 45 subpoenas Plaintiff served in
this case. For the reasons outlined below, the relief sought by the Third Parties should be denied.

        The Third Parties concede their application is premature. Id. at 3 (the Third Parties’
counsel acknowledges he did not confer with Plaintiff before seeking relief). On this basis alone,
the relief sought by the Third Parties in their letter should be denied.1

         Additionally, the Third Parties’ letter was filed after 7:00 PM on June 1, 2021. The letter
fails to inform the Court that over six hours prior I contacted the Third Parties’ counsel
requesting to ‘meet and confer’ concerning two of the subpoenas at issue. See enclosed Exhibit A
(Plaintiff’s request to confer re: anticipated enforcement of two of the subpoenas). Counsel for

1
  In an apparent attempt to excuse their failure to confer with Plaintiff, the Third Parties
reference discovery conferences with Plaintiff in another case. See ECF No. 49 at 3. The Third
Parties also reference Plaintiff’s conference with Defendants on May 28. But contrary to the
Third Parties’ assertion, during this conference – which the Third Parties did not participate in –
the subpoenas at issue were never discussed. In any event, it is unclear how conferences in other
cases or between other parties can discharge the Third Parties from their requirement to confer
with Plaintiff before seeking relief from the Court (a point the Third Parties all but concede by
indicating they would “be happy” to further confer with Plaintiff pursuant to the Court’s
Individual Practices).

    ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND | COLUMBUS | DALLAS
     DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES | MIAMI | NAPLES | NEW YORK | PALO ALTO
                 PHILADELPHIA | PRINCETON | SALT LAKE CITY | SEATTLE | WASHINGTON D.C.
      Case 1:20-cv-01609-AJN-GWG Document 52 Filed 06/03/21 Page 2 of 2



June 3, 2021 | Page 2 of 2

the Third Parties did not respond to my request and instead proceeded to seek relief from the
Court (while failing to notify the Court that Plaintiff had sought to confer re: the subject
subpoenas).

        Upon review of the Third Parties’ letter, I again contacted their counsel, noting that their
filing was premature because we had yet to confer and that the letter omitted my prior request to
confer regarding the subpoenas. See enclosed Exhibit B. I asked the Third Parties’ counsel to
withdraw the letter, and again invited him to confer regarding the subpoenas.

        Today, I conferred with the Third Parties’ counsel regarding the subpoenas. We were
unable to fully discuss all relevant issues relating to the subpoenas, and we resolved to continue
conferring in the coming days. During our conference, I reiterated my request that the Third
Parties withdraw their letter to the Court. The Third Parties indicated they would not do so.

        Though Plaintiff disputes much of the substance of the Third Parties’ letter, the Court
need not reach these issues to resolve this matter. More importantly, during today’s conference
between Plaintiff and the Third Parties, many of these issues were discussed, and I anticipate
further discussing these issues with counsel for the Third Parties in the coming days.

        The Third Parties are also not entitled to the relief they seek. For example, Exhibit C is a
document subpoena to Samuel Taub served May 6, 2021. Under Rule 45(d)(2)(B), Taub was
required to serve any objections within 14 days (i.e., May 20, 2021). Yet Taub did not object
until May 27, 2021. See ECF No. 49 at 3 (Taub “issu[ed] formal objections… on May 27, 2021);
ECF No. 49-1 at 83-94 (Taub’s “objections” dated May 27, 2021). Taub’s objections are
therefore untimely. “A non-party’s failure to make objections to a Rule 45 subpoena within
fourteen days renders any subsequent objections untimely[.]” Nimkoff Rosenfeld & Schechter,
LLP v. RKO Props., Ltd., 2016 U.S. Dist. LEXIS 70051, at *14 (S.D.N.Y. May 24, 2016).

        Taub’s purported motion to quash the referenced subpoena is also untimely. “In order to
be timely, a motion to quash a subpoena generally must be filed before the return date of the
subpoena.” Brown v. Hendler, 09 cv 4486 (RLE), 2011 U.S. Dist. LEXIS 9476, 2011 WL
321139, at *2 (S.D.N.Y. Jan. 31, 2011) (citing Fed. R. Civ. P. 45). The referenced subpoena
specifies a return date of May 27, 2021. See Ex. C. Taub’s purported motion to quash (via the
Third Parties’ letter) was not filed until June 1, 2021. His motion is therefore untimely.

          For the foregoing reasons, the relief sought by the Third Parties (ECF No. 49) should be
denied.


                                                      Respectfully submitted,
                                                      By: /s/ Ariel Reinitz
                                                      Ariel Reinitz

cc:       Counsel of Record (via ECF)
